190 Ga. App. 244 (1989)
378 S.E.2d 416
SEABOLT
v.
THE STATE.
A89A0389.
Court of Appeals of Georgia.
Decided February 9, 1989.
*245 Michael S. Weldon, for appellant.
Thomas C. Lawler III, District Attorney, Debra K. Turner, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
The appellant, Jerome Seabolt, was convicted of obstruction of a law enforcement officer, possession of a firearm by a convicted felon, and possessing marijuana in violation of the Georgia Controlled Substances Act. On appeal, his sole contention is that his appointed trial counsel provided ineffective assistance. Seabolt's trial counsel filed a motion for new trial asserting only the general grounds before he was replaced by Seabolt's appellate counsel. Appellate counsel filed no amended motion for new trial, but asserted ineffective assistance of trial counsel for the first time on appeal. Under these circumstances, this case must be remanded to the trial court for a hearing and appropriate findings on this claim. Hightower v. State, 189 Ga. App. 553 (376 SE2d 717) (1988).
Case remanded with direction. Birdsong and Benham, JJ., concur.